UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  March 31, 2011 Item 1: Reports to Shareholders Vanguard Equity Income Semiannual Report March 31, 2011 > For the six months ended March 31, 2011, Vanguard Equity Income Fund returned more than 16%. > The fund outperformed its benchmark, the FTSE High Dividend Yield Index, and its peer-group average by less than a percentage point. > The stock markets dividend climate improved as corporate payouts continued to increase. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 6 Fund Profile. 9 Performance Summary. 10 Financial Statements. 11 About Your Funds Expenses. 23 Trustees Approve Advisory Arrangements. 25 Glossary. 27 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended March 31, 2011 Total Returns Vanguard Equity Income Fund Investor Shares 16.20% Admiral Shares 16.27 FTSE High Dividend Yield Index 15.47 Equity Income Funds Average 15.58 Equity Income Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance September 30, 2010 , Through March 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Equity Income Fund Investor Shares $18.83 $21.58 $0.290 $0.000 Admiral Shares 39.47 45.24 0.627 0.000 1 Chairmans Letter Dear Shareholder, Vanguard Equity Income Fund returned more than 16% for the six months ended March 31, 2011. The fund performed slightly better than its index, the FTSE High Dividend Yield Index, which returned more than 15% for the period. The funds result also outperformed the average return for equity income funds. At the end of the fiscal half-year, the funds Investor Shares had a 30-day SEC yield of 2.72%, more than 1 percentage point higher than the yield of the broad stock market (as measured by the yield from Vanguard Total Stock Market Index Funds Investor Shares). The funds yield was up slightly from its level of six months ago. Despite distressing headlines, stock markets rallied Global stock markets produced exceptional returns for the six months ended March 31, a period punctuated by unnerving developments such as political upheaval in the Middle East and North Africa, new sovereign debt dilemmas in Europe, and a nuclear emergency in Japan. On a more optimistic note, the U.S. economy continued to grind into gear. Job growth picked up, fueling hopes that the good news might be persistent enough to bring down the high unemployment rate. 2 The broad U.S. stock market returned more than 18%. The stocks of smaller companies, which are keenly sensitive to the rhythms of the business cycle, did even better. Non-U.S. stock markets trailed their American counterparts, though as a group, their six-month return topped 10%. European stocks performed best. All but the shortest-term rates moved higher, affecting bond prices With the exception of the shortest-term securities, the rates on fixed income investments moved higher during the six-month period. At the start of the period, the 10-year U.S. Treasury note yielded a meager 2.51%. By the end, the rate had climbed to 3.45% as investors demanded more compensation for the possibility that inflation will continue to accelerate from financial-crisis lows. Rising rates put short-term pressure on bond prices. The broad U.S. taxable bond market produced a slightly negative return. The broad municipal bond market, which came under pressure both from rising rates and concern (exaggerated, in Vanguards view) about the financial strength of state and municipal borrowers, returned 3.68%. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance kept the returns available from money market instruments, such as the 3-month Treasury bill, in the same neighborhood. Market Barometer Total Returns Periods Ended March 31, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 18.13% 16.69% 2.93% Russell 2000 Index (Small-caps) 25.48 25.79 3.35 Dow Jones U.S. Total Stock Market Index 18.51 17.50 3.27 MSCI All Country World Index ex USA (International) 10.85 13.15 3.59 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.88% 5.12% 6.03% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.68 1.63 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.09 CPI Consumer Price Index 2.30% 2.68% 2.26% 3 Energy and industrial stocks helped generate a strong showing Stocks in all sectors of the fund registered gains for the six months. The highest absolute returns came from the funds energy holdings, which rose about 38% as rising prices boosted corporate bottom lines. Marathon Oil, Occidental Petroleum, and Conoco Phillips were among the top performers; the fund also benefited from the advisors decision to hold a slightly larger proportion of assets in that sector compared to the benchmark. Industrials, the second-largest sector in the fund after consumer staples, also did well, with a return of about 20%. Standouts included Eaton, Tyco, and GE. Close behind were financial stocks, with holdings such as Marsh & McLennan, Wells Fargo, BlackRock, and JPMorgan Chase doing particularly well. The last-named firm rallied after receiving permission from the Federal Reserve to raise its dividend following the results of its stress test. In information technology, the fund benefited from Maxim Integrated Products, an integrated circuits provider that rose on improved earnings expectations, and Xilinx, a designer of software solutions, which raised its quarterly dividend and announced its acquisition of AutoESL Design Technologies. The weakest performances came in the health care sector: The share prices of top-ten holdings such as Merck, Pfizer, Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Equity Income Fund 0.31% 0.22% 1.35% The fund expense ratios shown are from the prospectus dated January 28, 2011, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2011, the funds annualized expense ratios were 0.31% for Investor Shares and 0.22% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Equity Income Funds. 4 and Johnson & Johnson all lost some ground, although they continued to provide dividend yields above 3.5%. Overall, the advisors selections posted benchmark-beating returns in five sectors, led by financials. At the other end of the scale, industrial holdings held back results. The funds yield rose slightly. In general, dividends increased across the stock market as increasing sales and earnings prompted more companies to bolster payouts. (As mentioned earlier, at the end of the six months, the funds 30-day SEC yield was 2.72% for its Investor Shares, up 12 basis points from the end of the funds 2010 fiscal year.) Consistent with the funds objective of providing an above-average level of dividend income, its yield remained more than a percentage point higher than the broad stock markets yield. Looking beyond recent gains helps keep a long-term view The stock markets robust six-month gains may be surprising to some, given the recent challenges that the market has faced, including rising energy prices, Middle East turmoil, and disaster in Japan. In fact, the markets response to these headlines is further proof that trying to predict what stocks will do in the short term is a fruitless endeavor. As we remind our clients repeatedly, its the long term that counts when investing in stocks, and Vanguard Equity Income Fund can be a valuable part of any stock portfolio. The funds two advisorsWellington Management Company and Vanguard Quantitative Equity Groupare experienced in seeking companies that appear to have reliable dividends and the potential to provide capital growth over time. The stocks of these companies typically provide a healthy level of income and are often less volatile than those in other segments of the marketa combination that can help provide a bit of ballast in the sometimes-heavy seas of stock investing. Thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 14, 2011 5 Advisors Report For the six months ended March 31, 2011, the Equity Income Fund returned more than 16%, reflecting the combined results of your funds two independent investment advisors. The use of two advisors provides exposure to distinct, yet complementary, investment approaches, enhancing the diversification of your fund. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of the funds assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the six-month period and of how their portfolio positioning reflects this assessment. These comments were prepared on April 18, 2011. Wellington Management Company,LLP Portfolio Manager: W. Michael Reckmeyer, III, CFA Senior Vice President and Equity Portfolio Manager As the new fiscal year began, the markets faced several challenges, including European sovereign debt and the U.S. deficit, as well as uncertainties over Chinas growth prospects. Unfortunately, the challenges and uncertainties facing investors increased during the period, with disasters in Japan; conflicts in the Vanguard Equity Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 62 3,407 A fundamental approach to seeking desirable stocks. Company, LLP Our selections typically offer above-average dividend yields, below-average valuations, and the potential for dividend increases in the future. Vanguard Quantitative Equity 34 1,844 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings-quality of companies as compared with their peers. Cash Investments 4 226 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 6 Middle East, which triggered surging oil prices; Federal Reserve policies regarding quantitative easing; and growing concerns about inflation. Despite these concerns, we continue to believe that the U.S. economic expansion will continue, albeit at a slower rate. Corporate profits are strong, and as demand improves, employers are increasing capital spending and expanding the labor force. This should provide an important boost to wage and salary income across the economy and support consumer spending. We believe that the pace of job growth will be sufficient to gradually push down the unemployment rate. Internationally, the picture is mixed. Japan will likely suffer a short-term economic correction as a result of the recent tragic events in that country. Europe continues to show bifurcated performance, with Germany seeing strong economic growth and some of its neighbors struggling with deficits. In emerging markets, the Chinese government is trying to slow the economy in an attempt to reduce inflationary pressures. We believe this will be successful and create a mid-cycle slowdown rather than a broader economic contraction. Other emerging economies, such as Brazil and India, are also struggling with inflationary issues that will put added pressures on economic growth. The equity markets had a strong run in 2010 and early 2011, but gains will likely be tougher to achieve going forward, as the rate of earnings growth is slowing and price/earnings multiples have already expanded in anticipation of better prospects. We continue to maintain a positive outlook, but are cognizant of the growing challenges. Our largest purchases over the six months included energy firms Royal Dutch Shell and Exxon Mobil, consumer staples giants Unilever and Procter & Gamble, asset management firm BlackRock, and steel company Nucor. We sold some companies that reached or approached our target prices, including Texas Instruments, Genuine Parts, and Toronto-Dominion Bank. Vanguard Quantitative Equity Group Portfolio Manager: James P. Stetler, Principal During the fiscal half-year U.S. equity markets showed resiliency in the face of global economic and geopolitical concerns, continuing to rebound from the low points reached during the financial crisis. Strong corporate earnings and better-than-expected job growth have buoyed equities despite the volatility brought on by the turmoil in the Middle East and North Africa, the continuing European sovereign debt crisis, and the 7 uncertainty following the disasters in Japan. Markets experienced a pullback in mid-February as investors digested news related to the protests in the Middle East and Northern Africa combined with a double-digit increase in crude oil prices, but markets stabilized and rebounded to reach levels not seen since mid-2008. Income-oriented equities, the focus of the Equity Income Fund, trailed growth companies by about a percentage point for this short period. In both our portion of the fund and its benchmark index, energy, materials, and industrial companies posted some of the highest returns. Health care and utility company returns were the laggards in our portfolio and the index for the period, although all ten sectors provided positive absolute returns. While overall portfolio performance has been affected by the macro factors described above, our approach to investing focuses on specific stock fundamentals. Because we believe there is no single indicator for identifying attractive stocks, our company evaluation process is diversified across multiple factors: valuation, growth, quality, management decisions, and market sentiment. For the six months, our market sentiment, quality, and management decisions models were the most effective ones. Our stock selection was strongest in the consumer staples and industrial sectors. In consumer staples, Del Monte Foods (acquired in March by private equity firms), Sara Lee, and Herbalife contributed the most to our relative returns. Rockwell Automation, Deere, Parker Hannafin, and Caterpillar led our results in industrials. Returns trailed slightly in the information technology sector, as Texas Instruments did not perform as expected. 8 Equity Income Fund Fund Profile As of March 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEIPX VEIRX Expense Ratio 1 0.31% 0.22% 30-Day SEC Yield 2.72% 2.81% Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Number of Stocks 151 437 3,817 Median Market Cap $62.8B $75.7B $31.4B Price/Earnings Ratio 14.7x 15.1x 17.9x Price/Book Ratio 2.3x 2.5x 2.3x Return on Equity 21.4% 22.5% 18.9% Earnings Growth Rate 0.6% 2.0% 5.9% Dividend Yield 3.1% 3.2% 1.7% Foreign Holdings 4.3% 0.0% 0.0% Turnover Rate (Annualized) 35%   Short-Term Reserves 0.2%   Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Consumer Discretionary 8.1% 6.6% 11.8% Consumer Staples 16.4 18.7 9.2 Energy 14.9 14.7 11.8 Financials 10.8 5.6 16.2 Health Care 11.2 12.4 10.7 Industrials 15.1 16.2 11.6 Information Technology 8.5 8.6 18.5 Materials 4.3 3.5 4.5 Telecommunication Services 4.1 5.7 2.6 Utilities 6.6 8.0 3.1 Volatility Measures FTSE High DJ Dividend U.S. Total Yield Market Index Index R-Squared 0.99 0.93 Beta 0.92 0.87 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Chevron Corp. Integrated Oil & Gas 4.4% Exxon Mobil Corp. Integrated Oil & Gas 4.2 AT&T Inc. Integrated Telecommunication Services 3.1 Johnson & Johnson Pharmaceuticals 3.1 Pfizer Inc. Pharmaceuticals 3.0 General Electric Co. Industrial Conglomerates 2.6 Microsoft Corp. Systems Software 2.4 Philip Morris International Inc. Tobacco 2.4 Merck & Co. Inc. Pharmaceuticals 2.2 ConocoPhillips Integrated Oil & Gas 2.1 Top Ten 29.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 28, 2011, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2011, the annualized expense ratios were 0.31% for Investor Shares and 0.22% for Admiral Shares. 9 Equity Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2000, Through March 31, 2011 Spliced Equity Income Index: Russell 1000 Value Index through July 31, 2007; FTSE High Dividend Yield Index thereafter. Note: For 2011, performance data reflect the six months ended March 31, 2011. Average Annual Total Returns: Periods Ended March 31, 2011 Inception One Five Ten Date Year Years Years Investor Shares 3/21/1988 17.10% 3.59% 4.88% Admiral Shares 8/13/2001 17.20 3.71 4.78 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 10 Equity Income Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (96.5%) 1 Consumer Discretionary (7.7%) Home Depot Inc. 2,917,200 108,111 McDonalds Corp. 1,178,905 89,703 Stanley Black & Decker Inc. 878,500 67,293 Nordstrom Inc. 686,900 30,828 Mattel Inc. 1,087,400 27,109 Genuine Parts Co. 398,200 21,359 Time Warner Cable Inc. 237,900 16,972 VF Corp. 137,100 13,509 Williams-Sonoma Inc. 260,700 10,558 Limited Brands Inc. 309,000 10,160 Comcast Corp. Class A Special Shares 402,600 9,348 Brinker International Inc. 270,500 6,844 Polaris Industries Inc. 44,000 3,829 Time Warner Inc. 80,300 2,867 Cracker Barrel Old Country Store Inc. 54,700 2,688 421,178 Consumer Staples (15.9%) Philip Morris International Inc. 1,980,655 129,990 PepsiCo Inc. 1,427,800 91,965 Procter & Gamble Co. 1,483,300 91,371 Kraft Foods Inc. 2,337,389 73,300 Altria Group Inc. 2,417,855 62,937 Sysco Corp. 2,260,600 62,619 Kimberly-Clark Corp. 823,788 53,769 Wal-Mart Stores Inc. 971,700 50,577 General Mills Inc. 1,261,200 46,097 Unilever NV 1,248,000 39,137 Coca-Cola Co. 565,282 37,506 Colgate-Palmolive Co. 222,200 17,945 Imperial Tobacco Group plc 535,948 16,537 Reynolds American Inc. 394,900 14,031 Market Value Shares ($000) Sara Lee Corp. 717,200 12,673 Hershey Co. 221,300 12,028 Dr Pepper Snapple Group Inc. 289,200 10,747 Corn Products International Inc. 197,000 10,209 Molson Coors Brewing Co. Class B 217,000 10,175 Lorillard Inc. 96,200 9,140 Herbalife Ltd. 106,600 8,673 McCormick & Co. Inc. 177,168 8,474 Hormel Foods Corp. 94,800 2,639 872,539 Energy (14.2%) Chevron Corp. 2,262,800 243,092 Exxon Mobil Corp. 2,747,200 231,122 ConocoPhillips 1,443,100 115,246 Occidental Petroleum Corp. 682,400 71,304 Royal Dutch Shell plc Class B 1,709,001 62,061 Marathon Oil Corp. 1,052,500 56,109 778,934 Exchange-Traded Fund (1.0%) 2 Vanguard Value ETF 963,400 54,644 Financials (10.0%) Marsh & McLennan Cos. Inc. 3,164,700 94,340 JPMorgan Chase & Co. 1,243,600 57,330 Chubb Corp. 857,662 52,583 M&T Bank Corp. 525,200 46,464 PNC Financial Services Group Inc. 728,382 45,881 ACE Ltd. 672,000 43,478 BlackRock Inc. 215,000 43,217 Wells Fargo & Co. 1,276,500 40,465 National Bank of Canada 306,900 24,941 11 Equity Income Fund Market Value Shares ($000) Credit Suisse Group AG ADR 460,800 19,621 Travelers Cos. Inc. 297,000 17,666 New York Community Bancorp Inc. 581,100 10,030 RenaissanceRe Holdings Ltd. 142,800 9,852 Ameriprise Financial Inc. 160,200 9,785 Allied World Assurance Co. Holdings Ltd. 146,300 9,172 Validus Holdings Ltd. 224,600 7,486 American Financial Group Inc. 157,400 5,512 Endurance Specialty Holdings Ltd. 84,200 4,111 American Express Co. 67,600 3,056 Commerce Bancshares Inc. 27,200 1,100 FNB Corp. 50,000 527 Community Trust Bancorp Inc. 11,400 315 Axis Capital Holdings Ltd. 6,200 216 547,148 Health Care (10.7%) Johnson & Johnson 2,848,605 168,780 Pfizer Inc. 8,063,167 163,763 Merck & Co. Inc. 3,669,214 121,121 AstraZeneca plc ADR 882,800 40,715 Bristol-Myers Squibb Co. 884,832 23,386 Eli Lilly & Co. 618,049 21,737 Cardinal Health Inc. 326,600 13,433 Abbott Laboratories 270,900 13,288 Hill-Rom Holdings Inc. 200,501 7,615 Baxter International Inc. 91,300 4,909 Medtronic Inc. 94,500 3,718 Becton Dickinson and Co. 15,900 1,266 National Healthcare Corp. 9,900 460 Owens & Minor Inc. 7,100 231 584,422 Industrials (14.6%) General Electric Co. 7,145,772 143,273 3M Co. 1,202,800 112,462 Eaton Corp. 1,298,400 71,983 Waste Management Inc. 1,587,600 59,281 Tyco International Ltd. 1,313,200 58,792 Illinois Tool Works Inc. 1,037,200 55,718 Republic Services Inc. Class A 1,238,200 37,196 Caterpillar Inc. 288,300 32,102 United Parcel Service Inc. Class B 345,900 25,707 Schneider Electric SA 118,555 20,248 United Technologies Corp. 231,500 19,596 General Dynamics Corp. 222,700 17,050 Market Value Shares ($000) Lockheed Martin Corp. 206,200 16,578 PACCAR Inc. 295,300 15,459 Rockwell Automation Inc. 157,400 14,898 Northrop Grumman Corp. 227,813 14,286 Honeywell International Inc. 234,262 13,988 Raytheon Co. 248,400 12,636 Deere & Co. 109,600 10,619 Parker Hannifin Corp. 110,200 10,434 CSX Corp. 101,900 8,009 RR Donnelley & Sons Co. 380,910 7,207 Boeing Co. 82,900 6,129 Emerson Electric Co. 70,500 4,119 Applied Industrial Technologies Inc. 118,000 3,925 Timken Co. 61,100 3,196 * Huntington Ingalls Industries Inc. 37,968 1,576 Deluxe Corp. 43,260 1,148 Pitney Bowes Inc. 16,800 432 798,047 Information Technology (7.8%) Microsoft Corp. 5,224,900 132,503 Intel Corp. 4,970,300 100,251 Analog Devices Inc. 1,775,500 69,919 Maxim Integrated Products Inc. 1,637,906 41,930 Xilinx Inc. 1,103,400 36,192 Accenture plc Class A 370,000 20,339 Applied Materials Inc. 867,700 13,554 TE Connectivity Ltd. 240,700 8,381 Texas Instruments Inc. 208,778 7,215 430,284 Materials (4.2%) EI du Pont de Nemours & Co. 1,106,627 60,831 Sherwin-Williams Co. 537,000 45,103 PPG Industries Inc. 440,600 41,949 Nucor Corp. 776,700 35,744 Packaging Corp. of America 916,600 26,481 Eastman Chemical Co. 127,400 12,653 Southern Copper Corp. 100,000 4,027 Cabot Corp. 26,757 1,239 228,027 Telecommunication Services (4.0%) AT&T Inc. 5,577,705 170,678 Verizon Communications Inc. 1,137,398 43,835 Qwest Communications International Inc. 435,724 2,976 217,489 12 Equity Income Fund Market Value Shares ($000) Utilities (6.4%) Northeast Utilities 1,137,200 39,347 Xcel Energy Inc. 1,606,500 38,379 Dominion Resources Inc. 817,170 36,528 UGI Corp. 943,000 31,025 PG&E Corp. 672,700 29,720 NextEra Energy Inc. 514,366 28,352 American Electric Power Co. Inc. 701,500 24,651 Duke Energy Corp. 917,700 16,656 Oneok Inc. 181,800 12,159 Entergy Corp. 172,700 11,607 CMS Energy Corp. 516,900 10,152 Pinnacle West Capital Corp. 232,400 9,944 Alliant Energy Corp. 255,100 9,931 DPL Inc. 347,794 9,533 Portland General Electric Co. 369,000 8,771 Atmos Energy Corp. 217,510 7,417 Unisource Energy Corp. 185,400 6,699 Ameren Corp. 237,000 6,653 Integrys Energy Group Inc. 122,500 6,187 Questar Corp. 193,600 3,378 Avista Corp. 107,400 2,484 Southwest Gas Corp. 52,787 2,057 351,630 Total Common Stocks (Cost $4,322,671) Market Value Shares ($000) Temporary Cash Investments (3.5%) 1 Money Market Fund (3.0%) 3 Vanguard Market Liquidity Fund, 0.208% 167,300,088 167,300 Face Amount ($000) Repurchase Agreement (0.2%) Goldman Sachs & Co. 0.150%, 4/1/11 (Dated 3/31/11, Repurchase Value $10,700,000, collateralized by Federal National Mortgage Assn. 4.500%, 2/1/41) 10,700 10,700 U.S. Government and Agency Obligations (0.3%) Federal Home Loan Bank Discount Notes, 0.150%, 5/13/11 600 600 Freddie Mac Discount Notes, 0.220%, 6/6/11 5,000 4,998 Freddie Mac Discount Notes, 0.271%, 6/7/11 9,000 8,997 Freddie Mac Discount Notes, 0.281%, 6/21/11 250 250 14,845 Total Temporary Cash Investments (Cost $192,843) Total Investments (100.0%) (Cost $4,515,514) Other Assets and Liabilities (0.0%) Other Assets 18,378 Liabilities (17,994) 384 Net Assets (100%) 13 Equity Income Fund At March 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 5,135,686 Overdistributed Net Investment Income (6,106) Accumulated Net Realized Losses (619,237) Unrealized Appreciation (Depreciation) Investment Securities 961,673 Futures Contracts 5,553 Foreign Currencies 2 Net Assets Investor SharesNet Assets Applicable to 133,714,392 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,885,766 Net Asset Value Per Share Investor Shares Admiral SharesNet Assets Applicable to 57,295,521 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,591,805 Net Asset Value Per Share Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. New issue that has not paid a dividend as of March 31, 2011. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 99.8% and 0.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $14,845,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 14 Equity Income Fund Statement of Operations Six Months Ended March 31, 2011 ($000) Investment Income Income Dividends 76,978 Interest 2 204 Security Lending 169 Total Income 77,351 Expenses Investment Advisory FeesNote B Basic Fee 2,111 Performance Adjustment 271 The Vanguard GroupNote C Management and AdministrativeInvestor Shares 2,388 Management and AdministrativeAdmiral Shares 1,112 Marketing and DistributionInvestor Shares 346 Marketing and DistributionAdmiral Shares 201 Custodian Fees 42 Shareholders ReportsInvestor Shares 31 Shareholders ReportsAdmiral Shares 5 Trustees Fees and Expenses 4 Total Expenses 6,511 Net Investment Income 70,840 Realized Net Gain (Loss) Investment Securities Sold 2 90,021 Futures Contracts 19,583 Foreign Currencies 62 Realized Net Gain (Loss) 109,666 Change in Unrealized Appreciation (Depreciation) Investment Securities 546,399 Futures Contracts 3,587 Foreign Currencies 2 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $320,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $645,000 $155,000, and $0 respectively. See accompanying Notes, which are an integral part of the Financial Statements. 15 Equity Income Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 70,840 118,995 Realized Net Gain (Loss) 109,666 58,689 Change in Unrealized Appreciation (Depreciation) 549,988 261,705 Net Increase (Decrease) in Net Assets Resulting from Operations 730,494 439,389 Distributions Net Investment Income Investor Shares (37,697) (72,980) Admiral Shares (34,302) (46,454) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (71,999) (119,434) Capital Share Transactions Investor Shares (129,946) 29,451 Admiral Shares 631,434 69,613 Net Increase (Decrease) from Capital Share Transactions 501,488 99,064 Total Increase (Decrease) 1,159,983 419,019 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($6,106,000) and ($5,009,000). See accompanying Notes, which are an integral part of the Financial Statements. 16 Equity Income Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .288 .526 .585 .770 .733 .703 Net Realized and Unrealized Gain (Loss) on Investments 2.752 1.432 (2.506) (5.617) 3.215 2.541 Total from Investment Operations 3.040 1.958 (1.921) (4.847) 3.948 3.244 Distributions Dividends from Net Investment Income (.290) (.528) (.587) (.785) (.730) (.710) Distributions from Realized Capital Gains   (.112) (1.358) (1.418) (1.054) Total Distributions (.290) (.528) (.699) (2.143) (2.148) (1.764) Net Asset Value, End of Period Total Return 1 16.20% 11.36% -9.12% -18.92% 16.29% 14.39% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,886 $2,651 $2,423 $2,626 $3,445 $3,035 Ratio of Total Expenses to Average Net Assets 2 0.31% 0.31% 0.36% 0.30% 0.29% 0.31% Ratio of Net Investment Income to Average Net Assets 2.84% 2.88% 3.76% 3.30% 2.79% 2.94% Portfolio Turnover Rate 35% 45% 51% 55% 51% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.02%, 0.00%, 0.00%, and (0.01%). See accompanying Notes, which are an integral part of the Financial Statements. 17 Equity Income Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .622 1.138 1.264 1.673 1.601 1.545 Net Realized and Unrealized Gain (Loss) on Investments 5.775 3.013 (5.269) (11.772) 6.746 5.324 Total from Investment Operations 6.397 4.151 (4.005) (10.099) 8.347 6.869 Distributions Dividends from Net Investment Income (.627) (1.141) (1.270) (1.705) (1.595) (1.560) Distributions from Realized Capital Gains   (.235) (2.846) (2.972) (2.209) Total Distributions (.627) (1.141) (1.505) (4.551) (4.567) (3.769) Net Asset Value, End of Period Total Return 16.27% 11.50% -9.05% -18.82% 16.44% 14.55% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,592 $1,667 $1,475 $1,711 $2,256 $1,783 Ratio of Total Expenses to Average Net Assets 1 0.22% 0.22% 0.24% 0.18% 0.17% 0.17% Ratio of Net Investment Income to Average Net Assets 2.93% 2.97% 3.89% 3.42% 2.91% 3.08% Portfolio Turnover Rate 35% 45% 51% 55% 51% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.02%, 0.00%, 0.00% and (0.01%). See accompanying Notes, which are an integral part of the Financial Statements. 18 Equity Income Fund Notes to Financial Statements Vanguard Equity Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 19 Equity Income Fund 4. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and for the period ended March 31, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee for Wellington Management Company, LLP , is subject to quarterly adjustments based on the funds performance for the preceding three years relative to the FTSE High Dividend Yield Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $275,000 for the six months ended March 31, 2011. For the six months ended March 31, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.09% of the funds average net assets before an increase of $271,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2011, the fund had contributed capital of $880,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.35% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. 20 Equity Income Fund D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
